Citation Nr: 9935986	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for status post 
surgery of a medial meniscectomy of the left knee with 
arthrosis with a 10 percent evaluation, effective from 
October 13, 1995.  

The Board notes that the veteran has repeatedly stated that 
he is unable to work due to his service-connected left knee 
disability.  See NOTICE OF DISAGREEMENT (June 11, 1996); 
Transcript, p. 8.  Inasmuch as such is a claim for a total 
rating evaluation due to individual unemployability, that 
issue is referred to the RO for further development and 
adjudication as necessary.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of constant pain with objective demonstration, 
weakness, swelling, fatigue, and lack of endurance.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected left knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.71a, 
Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records in February 1962 noted 
complaints of left knee pain for approximately four weeks, 
following a football injury.  An arthrotomy of the knee with 
medial meniscectomy was performed in March 2, 1962.  Full 
range of motion was noted on March 26, 1962.  The veteran's 
separation medical examination in August 1963 noted that a 
medial meniscectomy was performed in April 1962.  Full range 
of motion and power were reported with no current disability.  

The veteran suffered a left knee injury in May 1995, due to a 
fall outside of a restaurant.  Private medical records from 
July 1995 noted internal derangement of the left knee.  In 
August 1995 range of motion of 0 to 110 degrees was reported.  
The physician, at that time, noted that the left knee was 
very tender medially.  X-ray examination showed severe left 
degenerative joint disease.  An assessment of left knee 
severe degenerative joint disease with varus was noted.  A 
knee brace was recommended, but in October 1995, the veteran 
reported continued pain even with the use of the knee brace.  
In October 1995, the veteran reported that he had no problem 
with his knee post-meniscectomy, until his degenerative joint 
disease was "triggered by this fall."  In December 1996, 
full range of motion of the left knee was shown with 
continued complaints of numbness and pain.  

In October 1995 the veteran filed an initial claim for VA 
benefits for residuals of a left knee operation.  

A VA examination was conducted in March 1996.  X-ray 
examination showed marked degenerative arthritis of the left 
knee and varus tendency toward the weight-bearing axis.  
Range of motion testing revealed flexion of 140 degrees, 
extension of 180 degrees with crepitation.  The examiner 
reported a diagnosis of status-post surgery of medial 
meniscectomy of the left knee with early arthrosis of the 
left knee.  

A VA fee basis examination was conducted in July 1998.  The 
examiner noted the history of surgery during service and 
injury to the left knee in 1993.  The veteran reported 
moderate-to-severe pain on standing or walking and stated 
that he used a left leg brace and a cane to walk.  The 
veteran reported that he could no longer perform his job in 
wholesale produce and could not walk up stairs or perform 
certain duties around his home.  He complained of constant 
pain, weakness, swelling, inflammation, instability, fatigue, 
and lack of endurance of the left leg.  The examiner noted 
antalgic gait, favoring the left, and obvious pain on weight 
bearing.  Examination of the left knee showed moderate 
tenderness, but no instability.  Range of motion testing of 
the left knee revealed flexion of 120 degrees and extension 
of 0 degrees.  The examiner noted pain at the medial meniscus 
on the left.  X-ray examination showed mild osteoarthritic 
changes with degenerative joint disease involving the medial 
and patellofemoral compartments.  A diagnosis of status post 
left knee meniscectomy and degenerative joint disease of the 
left knee was reported.  

At a hearing before the undersigned in November 1999, the 
veteran testified that he had surgery in approximately 1961 
for his left knee.  Transcript, p. 3.  He stated that he had 
pain in his left knee, with swelling approximately once per 
month.  Transcript, p. 4.  He noted that he wore a knee brace 
occasionally, but used a cane almost all of the time.  
Transcript, pp. 4-5, 7.  The veteran testified that he had 
difficulty going up and down stairs and difficulty walking 
more than a quarter of a block.  Transcript, pp. 5-6.  He 
reported pain and "crackling and creaking" with movement of 
his left knee.  Transcript, p. 7.  He stated that he had 
fallen the previous year due to his knee condition and broke 
three ribs.  Transcript, p. 9.  The veteran stated that he 
had not worked full-time for five years due to his knee 
condition.  Transcript, p. 8.  



II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
residuals of medial meniscectomy, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of other impairment of the 
knee, including recurrent subluxation or lateral instability, 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.20.

Under the Schedule, other impairments of the knee are 
evaluated as 10 percent if slight, 20 percent if moderate, 
and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Weakness is as important as limitation of motion in 
rating disability of musculoskeletal system, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

The Board notes that the record contains no medical finding 
of subluxation or instability, although the veteran reported 
complaints of instability.  The veteran currently complains 
of constant pain, weakness, swelling, fatigue and lack of 
endurance in the left leg.  The VA fee basis examiner in July 
1998 noted obvious pain on weight-bearing and moderate 
tenderness over the left knee.  The veteran's main complaint 
has been pain in the left knee, which was not eased by the 
use of a knee brace.  His testimony was credible.  The Board 
finds that the veteran's symptomatology most closely 
approximates a 20 percent evaluation, demonstrating moderate 
impairment, for his service-connected left knee condition. 



ORDER

Entitlement to an evaluation of 20 percent for service-
connected left knee disability is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

